Citation Nr: 1224892	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-04 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to August 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO denied service connection for a bilateral shoulder disability.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

During the Veteran's hearing, the Veteran's representative submitted, directly to the Board, additional lay evidence from the Veteran's son and brother, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

Also during the Veteran's hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

In February 2012, the Veteran was afforded a VA examination of his shoulders to explore the nature and etiology of his claimed bilateral shoulder disability.  In a corresponding February 2012 report, the VA examiner provided a diagnosis and etiology opinion with respect to the Veteran's right shoulder; however, the examiner did not render a diagnosis or opinion with respect to the left shoulder, even though he acknowledged that recent VA treatment records indicate degeneration in the Veteran's left shoulder.

When VA undertakes action to provide a VA examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate-even if such examination or opinion was not required.   Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Veteran is seeking service connection for bilateral shoulder disability, the February 2012 VA examination report is inadequate to resolve the claim on appeal, and a remand of this matter is needed to obtain an adequate opinion addressing the nature and etiology of disability affecting the right and left shoulders.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006)..

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the medical opinion sought, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

In this regard, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Roseburg, Oregon dated through August 2010; however, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Roseburg VAMC all outstanding ,pertinent records of evaluation and/or treatment of the Veteran since August 2010, following the current procedures prescribed in 38 C.F.R. § 3.159 as it regards requests for records from Federal facilities.

The record also suggests that there may be outstanding, pertinent, private records to obtain and associate with the claims file.  In this regard, during the VA examination, the Veteran reported to the examiner that he had initially treated his right shoulder with a private orthopedist, who informed him that a right shoulder MRI indicated an old injury and evidence of a rotator cuff tear.  The Veteran was unable to recall the name of the private orthopedist.  Also, during his Board hearing, the Veteran testified that he had initially received private treatment for his right shoulder and that his private surgeon had told him that his rotator cuff injury "happened a long time ago"; again, however, he was unable to recall the private physician's name.

Consistent with the above-noted assertions, the Board notes that the claims file contains a February 2008 report of a private MRI of the Veteran's right shoulder which revealed a massive rotator cuff tear involving the supraspinatus tendon and moderate acromioclavicular degenerative changes.  The report reflects that the Veteran was referred for the MRI by Dr. M.F.  Under the circumstances, the evidence in the claims file appears to indicate that the private orthopedist who initially treated the Veteran's right shoulder was Dr. M.F.  Nonetheless, no efforts have been made to obtain the Veteran's treatment records from Dr. M.F.

Therefore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish authorization for VA to obtain, all outstanding private records, to include all treatment records from Dr. M.F.
 
Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all pertinent evidence added to the paper and electronic claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence  submitted during the Board hearing (notwithstanding the waiver of initial RO consideration of the evidence). 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Roseburg VAMC outstanding pertinent records of evaluation and/or treatment of the Veteran, dated since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran furnish, or furnish authorization for VA to obtain, all outstanding private records, to include all treatment records from Dr. M.F.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician,  at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) affecting each shoulder, to include degenerative arthritis.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or greater probability) that the  disability had its onset during or is otherwise medically related to the Veteran's active military service.

In rendering the requested opinion, the examiner should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions and hearing testimony, and other lay evidence.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the RO's last adjudication of the claim), and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional, pertinent legal authority considered along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



